Order entered April 16, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-19-00201-CV

      RICHARD RALEY AND RALEY HOLDINGS, LLC, Appellants

                                      V.

  DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH &
                     UHL, LLP, Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-00390-B

                                   ORDER

      Before the Court is appellees’ written verification of payment for the

supplemental clerk’s record they requested January 15, 2020. Accordingly, we

ORDER Dallas County Clerk John F. Warren to file the supplemental record no

later than April 27, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.

                                           /s/   BILL WHITEHILL
                                                 JUSTICE